I am of the opinion that appellant entered upon the premises in good faith, with intent to make his home thereon and with intent to claim the premises as his homestead. The evidence, I think, shows that he went upon the premises believing he had a right to do so, and with color of right as *Page 339 
against the tenant. While what occurred afterwards, showing some delay in appellant enforcing his right of possession by legal process as against the tenant, may be material evidence bearing upon the question of his original intent at the time of going upon the premises, I think such delay falls far short of proving that his original intent and claim of homestead were not at the time made in good faith. His homestead right being perfected, as I view this record, by his original going upon the premises with intent to make it his home and, while there, filing his declaration of homestead, such right could be abandoned only by declaration or grant, as prescribed by Rem. Comp. Stat., § 535, [P.C. § 7866], reading as follows:
"A homestead can be abandoned only by a declaration of abandonment, or a grant thereof, executed and acknowledged, —
"1. By the husband and wife if the claimant is married;
"2. By the claimant, if unmarried."
For these reasons, I dissent.